Title: From James Madison to James Monroe, 29 August 1820
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpr. Aug. 29. 1820
                
                Mr. Governeur gave us to understand that we should have the pleasure of seeing you & Mrs. Monroe about the first or second week in Sepr. Be so good as to drop a line saying as nearly as you can the precise time. Mrs. M. & myself have a little visit to make in the neighbourhood, which can be executed with equal conveniency a little sooner or later, and which we shall hasten or delay, so as to ensure our being at home at the time of your arrival. We hope Mrs. Monroe’s health is perfectly re-established and you

will be able to gratify us with a stay of some days on your return, besides the time necessary to make up for what your late haste deprived us of. With our affece. respects for you all. Yrs.
                
                    James Madison
                
            